Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156043                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156043
                                                                    COA: 337981
                                                                    Allegan CC: 15-019674-FC
  SCOTT ALLEN SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 7, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2018
           p0228
                                                                               Clerk